IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-10929
                            Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

                        ROBERT KEITH CHANDLER,

                                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:00-CR-99-2-A
                        --------------------
                            June 21, 2001

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Robert    Keith   Chandler     appeals    from   his    conviction   of

conspiracy to commit theft of United States mail, theft of United

States mail, and aiding and abetting.         Chandler contends that the

dismissal of charges against two of his codefendants rendered the

evidence insufficient to support his conspiracy conviction; that

the district court failed to provide notice of the reasons for its

upward departure from the guideline sentencing range; that the

district   court   failed   to    consider    intermediate    offense-level

sentencing ranges; that the district court did not provide adequate

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
reasons for departure; and that he received ineffective assistance

of counsel.

       First,   the    dismissal     of   charges     against   Chandler’s   two

codefendants did not render the evidence insufficient to support

Chandler’s conviction.           See United States v. Zuniga-Salinas, 952
F.2d 876, 878 (5th Cir. 1992)(en banc).                 Second, the probation

officer outlined the reasons for an upward departure in Chandler’s

presentence report, and the district court issued an order before

sentencing notifying Chandler of its tentative decision to depart.

Chandler received adequate notice. See Burns v. United States, 501
U.S. 129, 138 (1991).          Third, the district court’s articulation of

its departure decision indicated that it wished to depart to the

statutory maximum regardless of an intermediate sentencing range,

satisfying the requirement that the category ultimately chosen be

explained. See United States v. Lambert, 984 F.2d 658, 662-63 (5th

Cir.    1993)(en      banc).      Fourth,     the   district    court   provided

acceptable reasons for the departure.               United States v. McKenzie,

991 F.2d 203, 204 (5th Cir. 1993).              Chandler’s criminal history

strongly suggests that he has failed to get the message that crime

does not pay.      Finally, Chandler has failed to show that defense

counsel was deficient for not calling certain witnesses to testify

on his behalf.     Strickland v. Washington, 466 U.S. 668, 687 (1984).

       AFFIRMED.




                                          2